Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
Present office action is in response to amendment filed 01/28/2022. Claims 1-14 are cancelled. Claim 15 is added and currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.”S.C. 112, the applicant), regards as the invention. Claim 15 recites “by computer” in the preamble. It is not clear whether each of the additional recitations of “by computer” in the body of the claim is intended to refer to the same “computer” recited in the preamble or a different “computer”.
There is a lack of antecedent basis for “the quantitative values” (line 16) in view of earlier recitation of “one or more quantitative values” (lines 4-5).
Additionally, the claim recites “a digital client” and subsequently provides numerous recitations of “the digital client”. As a result, there is a lack of antecedent basis for “the client” in the claim because it is unclear whether “the client” was intended to recite “the digital client” or was intended to refer to a different “client”.  
Furthermore, the claim provides two recitations of “an assessment” (lines 10 and 23). It is not clear whether the recitation of “the assessment” (line 25) is intended to refer to the “assessment” recited in line 10 or the “assessment” recited in line 23.
Moreover, the claim recites “repeating the steps of…designating the response…”. However, the step of “designating the response” was not previously set forth in the claim. It is unclear how a step not previously set forth in the claim can be repeated.
The claim recites “using the different explanation and the transformed learning profile repeating the steps of presenting the explanation, presenting an assessment, communicating the response, designating the response, scoring the one or 2GX_P001CIP1 (16/894,580) more questions of the assessment, and transforming by computer the learning profile” (emphasis added). It is unclear how “the learning profile” is transformed while the repeated steps are performed using “the transformed learning profile”.
	In view of the above rejections under 35 USC § 112(b), the claim is rejected as best understood.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	Step 1: Statutory Category?
	Claim 15 is a method claim, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 15/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 15
Revised 2019 Guidance
A method of controlling presenting of explanations selected from a plurality of explanations to a user by computer, comprising the steps of:
A process (method) is a statutory subject matter class. See 35 U.S.C. § 101. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
[1] selecting by computer an explanation from said plurality of explanations using a learning profile, the learning profile being in digital form and comprising one or more quantitative values descriptive of said user, each explanation of said plurality of explanations comprising audio, visual, or audio and visual content in digital form
Selecting an explanation from said plurality of explanations using a learning profile could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The computer is a generic computer component. 
[2] communicating the explanation by network to a digital client
Communicating the explanation is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g); and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).
The network and digital client are generic computer components.
[3] presenting the explanation to said user using the digital client
Presenting an assessment is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The digital client is a generic computer component.
[4] presenting an assessment comprising one or more questions to said user using the digital client after the step of presenting the explanation
Presenting an assessment is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The digital client is a generic computer component.
[5] the assessment eliciting a response to the one or more questions from said user
Eliciting a response could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
[6] the response being entered into the client by said user
Entering the response said user could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The client is a generic computer component.
[7] communicating the response from the digital client via network
Communicating the response is insignificant extra-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). 
The digital client and network are generic computer components.
[8] scoring the one or more questions of the assessment by computer
Scoring the one or more questions of the assessment could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The computer is a generic computer component.
[9] transforming by computer the learning profile including the quantitative values into a transformed learning profile in real time using the scoring of the one or more questions of the assessment
Transforming/adjusting the learning profile could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52; also see originally filed Specification, [0047] (learning profiles can be…adjusted based on testing results).
The computer is a generic computer component.
[10] selecting by computer a different explanation from said plurality of explanations using the transformed learning profile, the different explanation being selected from said plurality of explanations and being other than the explanation
Selecting a different explanation from said plurality of explanations using the transformed learning profile could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion) and a “[c]ertain method[] of organizing human activity. . . managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The computer is a generic computer component.
and [11] then using the different explanation and the transformed learning profile repeating the steps of presenting the explanation, presenting an assessment, communicating the response, designating the response, scoring the one or  more questions of the assessment, and transforming by computer the learning profile
The presenting steps, as previously noted  represent insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

Repeating the steps of presenting the explanation, presenting an assessment, communicating the response, designating the response, scoring the one or  more questions of the assessment, and transforming the learning profile, as a whole, are a series of mental processes or certain methods of organizing human activity recognized as abstract ideas, and, thus, repeating these steps is a series of abstract ideas. Adding one abstract idea to another abstract idea does not render the claim non-abstract or patent-eligible. RecogniCorp., LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract.”).
The computer is a generic computer component.
[12] and wherein said method automatically presents only some explanations of said plurality of explanations to said user using the digital client as controlled by computer
Presen[ting] only some explanations of said plurality of explanations to said user is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
The digital client and computer are generic computer components.


	It is apparent that, other than reciting the additional non-abstract limitation of the computer, network, digital client, and client noted in the Independent Claim 15/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the computer, network, digital client, and client does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 15/Revised 2019 Guidance Table above, recites the additional limitation of the computer, network, digital client, and client which are recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: [0027]:… System 100 can contain client systems 110, 120 and server 130, which can be communicatively coupled to network 160 via a wired and/or wireless network connection. In general, the clients 110A-110N and 120A-120N, and server 130 can include a processor, memory, display device, and operating system software…; [0028]: Network 160 can be a local area network (LAN), a wide area network (WAN), the Internet, cellular network, satellite network, or other networks that permit communication between clients 110, 120, server 130, and other devices communicatively coupled to network 160… Network 160 can utilize one or more protocols of one or more clients or servers to which they are communicatively coupled; [0030]: …clients 110A-110N and 120A-110N, and server 130 can be, for example, smart phones, tablet devices, PDAs, desktop computers, laptop computers, servers, other computers, or other devices coupled via a wireless or wired connection to network 160. Clients 110A-110N and 120A-110N, and 130 can receive data from user input, a database, a file, a web service, and/or an application programming interface; [0031]: Server 130 can be an application server, a backup platform, an archival platform, a media server, an email server, a document management platform, an enterprise search server, a combination of one or more of the foregoing, or another platform communicatively coupled to network 160. Server 130 can utilize one or more of electronic storage 140 and 150 for the storage of application data, backup data, or other data. Server 130 can be a host, such as an application server, which can process data traveling between clients 110A-110N and 120A-110N, and other devices communicatively coupled to network 160… server 130 may be a combination of distributed cloud-based storage and dedicated data servers capable of interaction with third-party storage facilities; [0032]: …server 130 can be a platform used for receiving personalized electronic education material, and/or generating personalized educational material; [0114]: …Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processor of any kind of digital computer.  Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for executing instructions and one or more memory devices for storing instructions and data; [0116]: ….a computing system that includes a back-end component (e.g., a data server), a middleware component (e.g., an application server), or a front-end component (e.g., a client computer having a graphical user interface or a web browser through which a user can interact with an implementation of the subject matter described herein), or any combination of such back-end, middleware, and front-end components. The components of the system can be interconnected by any form or medium of digital data communication, e.g., a communication network. Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), e.g., the Internet. The lack of details about the additional elements, as noted earlier, indicates that the above-mentioned computer, network, digital client, and client are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The additional limitations, as noted in the Independent Claim 15/Revised 2019 Guidance Table above, represent insignificant extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, Claim 15 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the originally filed Specification describes the computer, network, digital client, and client in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the computer, network, digital client, and client at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the computer, network, digital client, and client are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 15/Revised 2019 Guidance Table above, the “communicating” steps [2] and [7], and “presenting” steps [3] and [4] which are repeated in step [11] represent insignificant extra-solution activity (i.e., receiving and sending information over a network, data presentation) that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network). The claims do no more than describe desired functions or outcomes, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of [1] selecting, [2] communicating, [3] presenting, [4] presenting, [5] eliciting, [6] entering, [7] communicating, [8] scoring, [9] transforming/adjusting, [10] selecting, [11] repeating [3]-[10], and [12] presenting data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 15 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knutson (US 7050753 B2).
Re claim 15:
	[Claim 15] Knutson discloses a method of controlling presenting of explanations selected from a plurality of explanations to a user by computer (at least abstract), comprising the steps of: selecting by computer an explanation from said plurality of explanations using a learning profile, the learning profile being in digital form and comprising one or more quantitative values descriptive of said user, each explanation of said plurality of explanations comprising audio, visual, or audio and visual content in digital form; communicating the explanation by network to a digital client; presenting the explanation to said user using the digital client (at least col 10, lines 42-43: instruction via video, audio, virtual reality sensory/feedback, etc; col 12, lines 13-21: obtain and/or create a learning profile for an individual or user, search the network, Internet or the like for learning material/content, obtain data regarding the material/content…correlate the learning material data to a user learning profile for providing the material/content to the user in accordance with the learning profile…The educational material consists of still pictures or frames, video clips, audio clips, and/or any other type of multi-media formatted information/data culled from the Internet; col 20, lines 48-57: The learning profile object model 320 stores from one to any number of learning profiles, typically one learning profile per user. The learning profile is obtained as provided herein and is stored as object model or metadata in the object model database 310. Particularly, the learning proclivities, preferences, attributes, characteristics and the like (e.g. grade level, reading level, color blindness, etc.) of the user are stored as learning profile data…); presenting an assessment comprising one or more questions to said user using the digital client after the step of presenting the explanation (at least col 11, lines 42-46: student evaluation for the purpose of tailoring educational content to an individual's PALETTE or learning profile…; col 12, line 21: testing the user…; col 22, lines 3-5: assessment may be provided at various levels along the learning chain for the particular content or subject matter), the assessment eliciting a response to the one or more questions from said user, the response being entered into the client by said user; communicating the response from the digital client via network; scoring the one or more questions of the assessment by computer (at least col 16, lines 13-27: it is only necessary for the web-enabled device to have a standard Internet browser or similar program in order to avail the user/student of the education provided by the Mindshare system…the GUI 90 includes a viewing/working area 108 in which the various educational/IC material is presented, tests are taken, scores/progress is posted); transforming by computer the learning profile including the quantitative values into a transformed learning profile in real time using the scoring of the one or more questions of the assessment computer; selecting by computer a different explanation from said plurality of explanations using the transformed learning profile, the different explanation being selected from said plurality of explanations and being other than the explanation, and then using the different explanation and the transformed learning profile repeating the steps of presenting the explanation, presenting an assessment, communicating the response, designating the response, scoring the one or 2GX_P001CIP1 (16/894,580) more questions of the assessment, and transforming by computer the learning profile (at least col 22, lines 1-12: In step 360, the system assesses the degree of user understanding of the content. This may be done by testing or other means. The assessment may be provided at various levels along the learning chain for the particular content or subject matter. The assessment outcome is utilized to modify the user's learning profile and/or the user's correlation model and, in step 362, the learning profile, correlation model and/or other data/information is adjusted or modified accordingly. Subsequent content is provided according to the modified learning profile and/or correlation model. This process may be an endless loop of subject and subject level presentation or up to a particular level or goal); and wherein said method automatically presents only some explanations of said plurality of explanations to said user using the digital client as controlled by computer (at least col 12, lines 43-47: a programmable/automatic agent (i.e. a computer program) acts as a filter and coordinator of educational material/information tailored for individual use while GEM Mindshare program specifics will be used to assemble the information/data; col 13, lines 31-49: The learning profile may also provide management of the content sought, gathered or collected, and provided to the user. Since the content from the Internet 12 is typically in a "raw" form, the gathered content may need to be filtered before it can be provided to the user. The content may not be appropriate for a user for various reasons, such as age, learning or chain progress problems…the content may be evaluated for suitable content, indexed, and linked to template or profile characteristics. The program director or programmable agent would as well, review the content before making the same available as provided content…).
Response to Arguments
As stated in Applicant’s remarks submitted 01/22/2022, the cancellation of claims 1-14 and the addition of new claim 15 have rendered moot the issues noted in the Non-Final Rejection dated 07/30/2021. New issues under 35 U.S.C. § 112(b) have arisen, as noted in the rejections above not repeated herein. Additionally, claim 15 is rejected under 35 U.S.C. § 101 as being directed to ineligible subject matter, and is also rejected under 35 U.S.C. § 102(b), as shown in the rejections above not repeated herein.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715